REISSUE – DETAILED ACTION

AIA  - Reissue
The present reissue application was filed on or after September 16, 2012 and therefore is being examined under the current AIA  reissue provisions of 35 USC 251 and 37 CFR 1,172, 1,175 and 3.73.1 

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,285,895 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Preliminary Amendment
	37 C.F.R. 1.173(d) requires the following:
	(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:

(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c)). Matter added by reissue on compact discs must be preceded with "<U>" and end with "</U>" to properly identify the material being added.
 
	Pursuant to 37 CFR 1.173(d)(2), new claims 19-39 should be underlined in their entirety (including the claim number and the status identifier).  See MPEP 1453 (“Amendments to Reissue Applications”), Roman Numeral V (“EXAMPLES OF PROPER AMENDMENTS”), C (“Presentation of New Claims”).

Reissue Declaration
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This reissue application was filed after September 16, 2012; therefore, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.75, and 3.73 are to the current provisions enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.
The reissue oath/declarations filed on September 2, 2021 are defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:  The error statement in the current oath/declarations states: “The patentee had a right to claim more than what was claimed in U.S. Patent No. 10,285,895 (the “895 patent”).  New claims of the present reissue application are of different scope (e.g., broader) than claims 1-18 of the ‘895 patent.”    37 CFR 1.175(b) makes it clear that when applicant intends to broaden the claims, the error statement should state that the patentee claimed less than the patentee had the right to claim in the patent.  Correction and execution of new oath/declarations is required.  
A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. The corresponding corrective action which has been taken to correct the original patent need not be identified in the oath/declaration.  See MPEP § 1414(II)(B).
A replacement reissue oath/declaration should be submitted with the noted defect(s) in the reissue oath/declaration.  
For applications filed on or after September 16, 2012, if additional defects or errors are corrected in the reissue after the filing of the reissue oath or declaration, a supplemental reissue oath or declaration is not required.  However, where all errors previously identified in the reissue oath/declaration are no longer being relied upon as the basis for reissue, the applicant must explicitly identify on the record an error being relied upon as the basis for reissue (e.g., in the remarks accompanying an amendment).  See 37 CFR 1.175(d).  Identification of the error must be conspicuous and clear, and must comply with 35 U.S.C. 251.
See 37 CFR 1.175 and MPEP § 1414 (in particular, MPEP 1414, Roman Numeral II, B, third paragraph).

Claim Rejections - 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS.  No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

Claims 1-39 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim Interpretation – BRI Standard
	During examination, the pending claims are normally interpreted according to the broadest reasonable interpretation standard (hereinafter, the “BRI standard”). That is, claims are given their broadest reasonable interpretation consistent with the specification, and limitations in the specification are not read into the claims. See MPEP 2111 et seq.

Claim Interpretation – Lexicographer Exception to BRI Standard
	A first exception to the BRI standard occurs when there is lexicographic definition in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. See MPEP 2111.01, section IV.
	After careful review of the original disclosure, the examiner finds that the applicant is not their own lexicographer with respect to any claim terms since the applicant has not set forth any special definitions of any claim terms that differ from the plain and ordinary meaning they would otherwise possess.

Claim Interpretation – Means-Plus-Function Exception to BRI Standard
	A second exception to the BRI standard occurs when a claim recites a means-plus- function limitation that must be interpreted in accordance with 35 U.S.C. 112(f), formerly 35 U.S.C. 112, 6th paragraph. See MPEP 2181. To invoke 35 U.S.C. 112(f), a claim limitation must meet the 3-prong analysis set forth in MPEP 2181, section I. Therefore, in the explanation that follows, the examiner will apply the required 3-prong analysis to certain claim limitations to determine if the means-plus-function exception to the BRI standard is invoked. If a claim limitation invokes this exception, the examiner will also attempt to identify the disclosed structure that is most closely associated with the means-plus-function limitation.

Prong A: A claim limitation that does not include the term “means” triggers a rebuttable presumption that 35 U.S.C. 112(f) does not apply. However, this presumption may be overcome if the claim limitation uses a generic placeholder, i.e., a term that is simply a substitute for the term “means” and that fails to limit the scope of the claim to sufficient structure for performing the claimed function(s).
	In the instant reissue application2:
	Claim 1 recites:
	a controller. . .
	driving the moxibustion device to scan the entire spine of a user, setting articulation points between vertebrae. . .
storing the articulation points in the memory unit at the controller. . .
receiving information on related vertebrae. . .
storing the information in the memory unit at the controller. . .
receiving information on a moving path. . .
storing the massage pattern in the memory unit at the controller. . .
searching for the corresponding massage pattern, receiving the corresponding massage pattern from the memory unit and controlling the moxibustion device and the motor to perform a massage.
	Claim 5 recites: 
	a controller configured to search for the corresponding massage pattern, receive the corresponding massage pattern from the memory unit and control the moxibustion device and the motor to perform a massage according to the set massage pattern. . .

	Claim 7 recites:
	a controller . . .
	driving the moxibustion device to scan the entire spine of a user, setting articulation points between vertebrae . . .
	storing the articulation points in the memory unit at the controller. . .
	dividing an autonomic nerve zone of the spine into a sympathetic nerve zone and a parasympathetic nerve zone . . .
storing the sympathetic nerve zone and the parasympathetic nerve zone in the memory unit at the controller. . .
receiving information on a moving path . . . receiving information on what times . . .
storing the massage pattern in the memory unit at the controller . . .
searching for a massage pattern, receiving the massage pattern from the memory unit and controlling the moxibustion device and the motor to perform a massage.

	
Claim 12 recites:
	a controller . . .
	driving the moxibustion device to scan the entire spine of a user, setting articulation points between vertebrae . . .
	storing the articulation points in the memory unit at the controller . . .
	receiving information on positions of related moxibustion points and acupressure points . . .
storing the information in the memory unit at the controller . . .
receiving information on a moxibustion intensity, a moxibustion temperature and a moxibustion time . . .
storing the moxibustion pattern in the memory unit at the controller . . .
receiving information on an acupressure intensity, an acupressure time and an acupressure operation . . .
searching for a corresponding moxibustion pattern and a corresponding acupressure pattern, receiving the corresponding moxibustion pattern and corresponding acupressure pattern from the memory unit and controlling the moxibustion device and the motor to perform a moxibustion and acupressure.

	Claim 15 recites:
	a controller . . .
	performing a scanning mode which is performed by driving the moxibustion device to scan the entire spine of a user, setting articulation points between vertebrae . . .
	storing the articulation points in the memory unit at the controller . . .
	receiving patterns. . .storing the standby mode in the memory unit at the controller . . .
receiving predetermined patterns. . .storing the treatment mode in the memory unit at the controller . . .
receiving patterns . . . storing the finishing mode in the memory unit at the controller . . .
controlling the motor and moxibustion device in a sequential order at the controller.

Claim 24 recites:
	a controller configured to determine a massage pattern corresponding to a user-selected therapy . . . and control the moxibustion device and the motor to perform a massage according to the massage pattern . . .
	
Claim 37 recites:
	a controller configured to:
drive the moxibustion device to scan at least a portion of a spine of a user, and storing articulation points between vertebrae of the user as reference points;
divide an autonomic nerve zone of the spine into a sympathetic nerve zone and a parasympathetic nerve zone with respect to the reference points . . . and store the sympathetic nerve zone and the parasympathetic nerve zone;
		 store information . . .
	determine information on a path on which the moxibustion device is configured to move while performing a massage . . . determine information on how many times the moxibustion device is configured to perform the massage while moving along the path . . . ;
		determine a massage pattern . . . ; and
	control the moxibustion device and the motor to perform a user massage according to the massage pattern . . .

Claim 38 recites:
a controller configured to:
drive the moxibustion device to scan at least a portion of a spine of a user, and store articulation points between vertebrae of the user as reference points;
	determine information on a positions of one or both of moxibustion points or acupressure points . . .
	perform one or both of: (i) determining information on one or more of a moxibustion intensity, a moxibustion temperature, or a moxibustion time for the moxibustion points, setting a moxibustion pattern and storing the moxibustion pattern, or (ii) determining information on one or more of an acupressure intensity, an acupressure time, or an acupressure operation for the acupressure points, setting an acupressure pattern and storing the acupressure pattern; and
	determine one or both of (a) a corresponding moxibustion pattern. . .(b) a corresponding acupressure pattern . . . and control the moxibustion device and a motor of the thermotherapy device to perform one or both of (1) moxibustion . . . or (2) acupressure . . .


Claim 39 recites:
a controller configured to:
drive, in a scanning mode, the moxibustion device . . .
determine one or more first patterns in which tension applied to spinal nerves or muscles is eased . . . and store . . .
determine one or more second patterns . . .
determine one or more third patterns . . .
control the motor and the moxibustion device according to one or more of the standby mode, the treatment mode or the finishing mode . . .

Claims 1, 5, 7, 12, 15, 24, and 37-39 do not use the term “means”, triggering the rebuttable presumption that 35 U.S.C. 112(f) does not apply. However, this presumption is overcome if it is shown that the various functions recited in claims 5, 24 and 37-39 are performed by an element that constitutes a generic placeholder.  
Based upon a review of applicant’s disclosure, it is determined that the recited “controller” constitutes a nonce term for a computer-implemented invention requiring a processor with special programming to store and execute special purpose computer programming/instructions (i.e., it is specially configured and specially programmed in order to carry out the particular functions that are claimed).  In fact, the specification discusses that the thermotherapy device 100 includes a controller and outlines the functions performed by the controller at col. 8, line 62 to col. 9, line 37.  
Based on the above findings, the examiner further finds that the applicant’s claimed invention is not only a computer-implemented invention, but primarily a software-implemented invention. That is, the distinctive features of the invention arise from the special programming instructions that are necessarily required to be stored and executed by a special purpose processor in order to implement the claimed computer-implemented inventions and perform the special function/operations required by claims 1, 5, 7, 12, 15, 24 and 37-39.

Prong B: It must be clear that the element in the claims is set forth, at least in part, by the function(s) it performs as opposed to the specific structure that performs the function(s).
In this case, claims 1, 5, 12, 15, 24 and 37-39 define the claimed “controller” based upon the functions it enables the computer-implemented method to carry out. See the Prong A analysis, which explains the core functions/operations required by each of the claims.
As explained in the Prong A analysis, the claimed “controller” of claims 1, 5, 12, 15, 24 and 37-39 fails to limit the scope of these claims to sufficient structure for performing the functions required by these claims. That is, these claims rely on the data as a generic placeholder for the specific structure (i.e., the special purpose computer/processor storing and executing special purpose computer programming) that performs the claimed functions rather than setting forth the specific structure that performs the claimed functions

Prong C: The term “means” or the generic placeholder recited in the claim must not be modified by sufficiently definite structure for achieving the specified function(s).
As explained in the Prong A and Prong B analysis, claims 1, 5, 12, 15, 24 and 37-39 rely on “controller” for the specific structure (i.e., the special purpose processor storing and executing special purpose computer programming) that perform the special functions/operations required by these claims. These claims do not set forth the specific structure that performs the claimed functions because these claims do not recite (a) any specific structural characteristics of the special purpose computer/memory/processor, or (b) the specific programming (i.e., the specific/detailed algorithm(s)) required to transform a general purpose computer/memory/processor storing and executing general purpose computer instructions into the special purpose computer/memory/processor storing special purpose computer programming which is required in order to implement the claimed computer-implemented inventions and perform the special claimed functions/operations. Therefore, the “controller” recited in claims 1, 5, 7, 12, 15, 24 and 37-39 are not modified by sufficiently definite structure for achieving the specified functions.

Conclusion: Because the limitations required by claims 1, 5, 7, 12, 15, 24 and 37-39 meet the 3-prong analysis set forth in MPEP 2181, section I, the examiner finds that: 
The claimed “controller” in claims 1, 5, 7, 12, 15, 24 and 37-39 invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard with respect to claims 1, 5, 7, 12, 15, 24 and 37-39.

Corresponding Structure: The corresponding structure of a claim limitation that invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard, must be disclosed in the specification itself in a way that POSITA will understand what structure will perform the recited function(s). Structure disclosed in the specification constitutes the required corresponding structure only if the specification clearly links or associates that structure to the function(s) recited in the claim.
Based upon a review of the applicant’s original disclosure, the examiner finds that the closest structure disclosed as corresponding to the claimed “controller” in claims 1, 5, 7, 12, 15, 24 and 37-39 is the controller discussed at col. 8, line 62 to col. 9, line 37.  
However, the applicant’s original disclosure fails to describe either (a) any specific structural characteristics of a special control unit, or (b) the specific programming (i.e., the specific/detailed algorithm(s)) required to transform a general purpose control unit storing and executing general purpose computer instructions into the claimed special purpose control unit storing special purpose computer programming for performing the claimed functions.
As explained in MPEP 2181, section II.B, an algorithm is defined as a finite sequence of steps for solving a logical or mathematical problem or performing a task. The specification must sufficiently disclose an algorithm(s) to transform a general purpose processor into a special purpose computer so that POSITA can implement the disclosed algorithm(s) to achieve the claimed function(s). Applicant may express the algorithm in any understandable manner that provides sufficient structure, including as a mathematical formula, in prose, or in a flow chart.  The understanding of POSITA does not relieve the patentee of the duty to disclose sufficient structure to support claim limitations that invoke 35 U.S.C. 112(f). Thus, the specification must explicitly disclose the algorithm(s) for performing the claimed function(s). Simply reciting the claimed function(s) in the specification will not be a sufficient disclosure for an algorithm(s) which, by definition, must contain a sequence of steps. Language that simply describes the function(s) to be performed describes an outcome(s), not a means for achieving that outcome(s).
In this case, applicant’s disclosure fails to describe the particular algorithm(s) required to transform a general purpose computer/ memory/processor into the special purpose computer/memory/processor that is required for implementation of the claimed computer-implemented inventions and that performs the claimed special functions. That is, the applicant’s disclosure describes desired/intended outcomes, but fails to sufficiently disclose the required means for achieving those outcomes.
Accordingly, the examiner finds that the applicant’s disclosure fails to sufficiently disclose the required structure (i.e., the special purpose control unit storing and executing special programming) that corresponds to the claimed “receiving data.” 
Due to the failure to sufficiently disclose the required structure, rejections under 35 USC 112(a) and (b) are set forth below. See MPEP 2181, sections II-IV.

How To Prevent Invoking 35 U.S.C. 112(f): If the applicant does not intend to have the above-discussed limitations of claim 19 invoke 35 U.S.C. 112(f), the applicant may amend the claims so they will clearly not invoke 35 U.S.C. 112(f).
Moreover, if the applicant believes the claimed “receiving data,” which is
part of the necessary computer/memory/processor for implementing the claimed computer- implemented inventions and performing the specific functions required by the claims, have a structural meaning known to POSITA, the applicant should expressly state on the record that these limitations have a structural meaning known to POSITA and provide appropriate evidence in support thereof (e.g., a prior art U.S. patent). Additionally, in order to show that the above- discussed limitations of claim 19 do not meet Prong C of the 3- prong analysis, the applicant must also state on the record and provide evidence in support thereof that the claimed structure can perform the claimed functions in their entirety.
The applicant is reminded that, should the applicant amend a claim limitation so that it does not invoke 35 U.S.C. 112(f) or successfully argue that the limitation does not invoke 35 U.S.C. 112(f), elements from the specification (including any algorithms) will not be read into the claims since the Federal Circuit has repeatedly and clearly held that it will not read unstated limitations into claim language.

REJECTIONS BASED UPON 35 USC 112(f) INTERPRETATION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18, 25 and 37-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2161.01(I), sixth and eighth paragraphs, state in pertinent part:
[O]riginal claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. 

. . .

When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2162- § 2163.07(b).

Emphasis added.


The specification at col. 8, line 62 to col. 9, line 37 discusses what the “controller” does but does not describe HOW the controller does it.  There is no algorithm disclosed that carries out the functions that the controller is recited to perform.  The following guidance is noted in the Federal Register, Vol. 84, No. 4 (January 7, 2019):

In cases ‘‘involving a special purpose computer-implemented means-plus function limitation, ‘[the Federal Circuit] has consistently required that the structure disclosed in the specification be more than simply a general purpose computer or microprocessor’ and that the specification must disclose an algorithm for performing the claimed function.’’ Noah Sys., Inc. v. Intuit Inc., 675 F.3d 1302, 1312 (Fed. Cir. 2012) (quoting Aristocrat, 521 F.3d at 1333). Thus, the corresponding structure for performing the specific computer function is not simply a general purpose computer by itself but a special purpose computer as programmed to perform the disclosed algorithm. In re Aoyama, 656 F.3d 1293, 1297 (Fed. Cir. 2011) (‘‘[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’ ’’ (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349 (Fed. Cir. 1999))). An algorithm is defined, for example, as ‘‘a finite sequence of steps for solving a logical or mathematical problem or performing a task.’’ Microsoft Computer Dictionary (5th ed., 2002). 

Emphasis added.
Applicant’s disclosure involving the controller is that of a general purpose processor, and not a special purpose processor.  Accordingly, claims 5, 24 and 37-39 do not meet the requirements of 35 U.S.C. 112(a).  
As claims 2-4, 6, 8-11, 13, 14, 17, 18 and 25 depend from a rejected independent claim, they are likewise rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18, 24, 25 and 37-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As explained above:
The claimed “controller” in claims 1, 5, 7, 12, 15, 24 and 37-39 invoke 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard.
As also explained above, the applicant’s original disclosure describes the functions to be performed using the claimed “controller.”  However, the applicant’s disclosure fails to describe the particular algorithm(s) required to transform a general purpose computer/ memory/processor storing and executing general purpose computer instructions into the special purpose computer/memory/
processor storing special purpose computer programming that is required for implementation of the claimed computer-implemented inventions and that performs the claimed special functions. That is, the applicant’s disclosure describes desired/intended outcomes, but fails to sufficiently disclose the required means for achieving those outcomes.
Accordingly, the examiner finds that the applicant’s disclosure fails to sufficiently disclose the required structure (i.e., the special purpose control unit storing and executing special programming) that performs the special functions/
operations recited in the claims and that corresponds to the claimed “receiving data.” 
Due to the failure to sufficiently disclose the required structure for claimed subject matter invoking 35 U.S.C. 112(f), claims 1, 5, 7, 12, 15, 24 and 37-39 are indefinite under 35 U.S.C. 112(b). See MPEP 2181, sections II and III.
As claims 2-4, 6, 8-11, 13, 14, 17, 18 and 25 depend from a rejected independent claim, they are likewise rejected.


ADDITIONAL 35 USC 112(a) REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-23 and 26-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 19 recites:
“driving a moxibustion device to scan at least a portion of a spine of a user”;
“storing articulation points”;
“maintaining information on one or more therapies”;
“determining information on a path”;
“determining information on how many times the moxibustion device is configured to perform the massage and storing one or more massage patterns”;
“determining a massage pattern”;
“controlling the moxibustion device and a motor.”

Independent claim 26 recites:
“driving a moxibustion device to scan at least a portion of a spine of a user”;
“dividing an autonomic nerve zone”;
“storing information”;
“determining information on a path and determining information on how many times the moxibustion device is configured to perform the massage”;
“determining a massage pattern”; and
“controlling the moxibustion device and a motor.”

Independent claim 30 recites:
“driving a moxibustion device to scan at least a portion of a spine”;
“determining information on positions of one or both of moxibustion points or acupressure points”;
“performing one or both of i) determining information on one or more of a moxibustion intensity, temperature or time and ii) determining information on one or more of an acupressure intensity, time or operation”;
“determining one or both of a) corresponding moxibustion pattern or b) a corresponding acupressure pattern”;
“controlling the moxibustion device and motor.”

Independent claim 33 recites:
“driving, in a scanning mode, a moxibustion device to scan at least a portion of a spine of a user”;
“determining one or more first patterns”;
“determining one or more second patterns”;
“determining one or more third patterns”; and
“controlling a motor.”

As is discussed above, the method steps recited in independent claims 19, 26, 30 and 33 are obviously being performed by the “controller.” And, as is noted above, the specification discusses what the “controller” does but does not describe HOW the processor does it.  There could be a myriad of ways in which a processor performs the recited method steps (e.g., a variety of different ways to write code to carry out the method steps).  The specification is not precise as to which way (HOW) it is done and thus the claims fail to comply with 35 U.S.C. 112(a).
As claims 20-23, 27-29, 31, 32 and 34-36 depend from a rejected independent claim, they are likewise rejected.

Amendments in Reissue Applications
	Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

The provisions of 37 CFR 1.173(b)(1), (d), (f) and (g) govern amendments to the specification (other than the claims) in reissue applications. The following guidance is provided as to the procedure for amending the specification:
a)	All amendments which include deletions or additions must be made by submission of the entire text of each added or rewritten paragraph containing the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	An entire paragraph of specification text may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. 
c)	Applicant must indicate the precise point where each amendment is made. 
d)	All bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. Thus, all paragraphs which are newly added to the specification of the original patent must be submitted as completely underlined each time they are re-submitted in the reissue application.
The provisions of 37 CFR 1.173(b)(2), (c)-(e) and (g) govern amendments to the claims in reissue applications. The following guidance is provided as to the procedure for amending the claims:
a)	For each claim that is being amended, the entire text of the claim must be presented with the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	For each new claim added to the reissue, the entire text of the added claim must be presented completely underlined.
c)	A patent claim should be canceled by a direction to cancel that claim. There is no need to present the patent claim surrounded by brackets.
d)	A new claim (previously added in the reissue) should be canceled by a direction to cancel that claim.
e)	Pursuant to 37 CFR 1.173(b)(2), each claim that is amended or added should include the appropriate status indicator following the claim number, e.g., “(amended)”, “(twice amended)”, “(new)”, and “(canceled)”.
f)	Pursuant to 37 CFR 1.173(c), each amendment submitted must set forth the status of all patent claims and all added claims as of the date of the submission. The status to be set forth is whether the claim is pending or canceled. 
g)	Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the patent’s disclosure for all changes made in the claim(s), whether insertions or deletions. 
h)	Pursuant to 37 CFR 1.173(e), original patent claims are never to be renumbered. A patent claim retains its number even if it is canceled in the reissue proceeding, and the numbering of any added claims must begin after the last original patent claim. 
i)	Pursuant to 37 CFR 1.173(g), all bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. 

The provisions of 37 CFR 1.173(b)(3) govern amendments to the drawings in reissue applications. The following guidance is provided as to the procedure for amending drawings: 
a)	Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. 
b)	Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a figure to be revised. Any replacement sheet must comply with 37 CFR 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word “Amended” at the bottom of that figure. Any added figure must be identified as “New”. In the event that a figure is canceled, the figure must be identified as “Canceled” and also surrounded by brackets. 
c)	All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings. 
d)	If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as “Annotated Marked-up Drawings”, and it must be presented in the amendment or remarks section that explains the change to the drawings. 

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEVERLY MEINDL FLANAGAN whose telephone number is (571)272-4766.  The examiner can normally be reached on Mon-Fri 7:30AM to 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, either Supervisory Patent Reexamination Specialist Gay Ann Spahn can be reached at (571)-272-7731 or Supervisory Patent Reexamination Specialist Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								

/Beverly M. Flanagan/
Beverly M. Flanagan
Primary Examiner
CRU – Art Unit 3993




Conferees:	/GKD/
		Glenn K. Dawson
		Primary Examiner, Art Unit 3993

		/GAS/
		Gay Ann Spahn
		Supervisory Primary Examiner, Art Unit 3993


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 10/285,395 the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.
        
        2 The following analysis focuses on recitations in the independent claims.  However, it is noted that some of the dependent claims (claim 6, for example) contain similar recitations.